Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 8 April 2021 has been fully considered.

	Applicant argues:
The above rejections are respectfully traversed for at least the following reasons. Claim 1 recites, inter alia, “wherein the first and second segments of SMA actuator wire are mechanically coupled together in series at a corner of the static component located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component.”
The Office Action alleges that the SMA actuator wires 11-14 are mechanically coupled together in series at a corner of the connectors 7 having studs 8 (allegedly corresponding to the claimed static element). See page 2 of the Office Action. Howarth discloses segments of SMA actuator wires 11-14 mechanically coupled at respective corners of the moveable component, where the contraction in each segment of the SMA actuator wires 11-14 causes strengthening of the SMA actuator wires 11-14, which in turn creates a biasing force against the moveable part for effecting movement. However, the amount of resulting movement is significantly smaller than the total contraction of the segments of the SMA actuator wires 11-14. In other words, the movement is not caused by total contractions additively combined from the segments of the SMA actuator wires 11-14, as is required by the current claims. At least because Howarth fails to disclose or suggest, “whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component,” as recited in claim 1, claim 1 is patentable over the cited reference.
Examiner’s response:
The Examiner disagrees. Applicant did not read the rejection carefully.  The rejection clearly states that static component 4, movable element 2, elements 7-8 form the corners of the static component 4.  SMA wires 11-14 are crimped at crimping 




    PNG
    media_image1.png
    871
    621
    media_image1.png
    Greyscale

Figures 3-4 of Howarth disclose details of the wires at the corners.  The output of the SMA wires clearly drive the movable component 2.

Applicant argues:
Similar to Howarth, Shyu merely discloses an SMA actuator wire 10 having two opposite ends 11 and an intermediate moveable portion 12. However, contraction of segments of Shyu’s SMA actuator wire 10 also do not additively combine to generate a total contraction that moves the hook 25 (allegedly corresponding to the claimed moveable component). Instead Shyu merely discloses that when the SMA wire 10 is heated, the intermediate moveable portion 12 contracts to pull the hook 25 in order to drive the lens 21. In other words, Shyu also fails to disclose an additive combination to generate a total contraction as required by the independent claim 1.
Examiner’s response:
Similar to Howarth, Shyu teaches similar movement.  SMA wires 10 being connected in series at corners (ends 11), element 25 is the hook to drive the lens 21. The total output of the wires 10 drives the lens 21 as claimed.  Static component 24 is the base. 
For the reasons above, the rejections have been maintained and this Office Action has been made FINAL.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13-16, 18, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0346507 (Howarth).
	Regarding independent claim 1, Howarth discloses an actuator comprising: a static component 4; at least one moveable component 2 moveable relative to the static 
	Regarding claims 2-4, 7, note figure 3, elements 5, 11, 17.
	Regarding claims 13-16, note paragraph 40.
	Regarding claim 18, note paragraph 3.

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2011/0102920 (Shyu).
	Regarding independent claim 1, Shyu discloses an actuator comprising: a static component 24; at least one moveable component 21 moveable relative to the static component 24; at least one shape memory alloy (SMA) actuator wire 10 coupled to the static component and the moveable component, where a first segment of SMA actuator wire is provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side; wherein the first and second segments of SMA actuator 11) of the static component (note elements 25 connecting the wires with the lens 21) located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component (note figure 7).
	Regarding claims 5-6, note figure 8, element 10.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2014/0060036 (Gao).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that pulley wheels are used with SMA segments.  Gao teaches that it’s well known to use pulleys 34 for SMA segments.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide pulleys for SMA segments in Howarth as taught by Gao for the purpose of transmitting the motion smoothly.

Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2004/112049 (Behrens).  Howarth teaches all .

Claims 22-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that there are two driven optical elements. However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to drive more than one components for the purpose of generating extra outputs.  (Note MPEP 2144.05, II. Routine Optimization within Prior Art).

Claims 24-26, 29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2015/0135703 (Eddington).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that 4 SMA segments with 4 corners.  Eddington teaches that it’s well known to use 4 SMA segments with 4 corners.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide 4 SMA segments with 4 corners in Howarth as taught by Eddington for the purpose of transmitting the motion through 4 SMA segments.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/13/2021